internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-165476-02 cc fi p b04 team manager lmsb financial services lmsb ctm taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer holding parent annuities x year year year year plan y plan z tam-165476-02 issue may actuarial_guideline_33 ag33 be used in computing taxpayer’s carvm tax_reserves for annuity_contracts that were issued before the date on which the guideline took effect or the date of adoption by the national association of insurance commissioners naic whichever is later under sec_807 of the internal_revenue_code conclusion the issuance of ag by the naic affects the computation of tax_reserves under sec_807 of the internal_revenue_code only for annuity_contracts issued on or after the date on which ag took effect or was adopted by the naic whichever is later taxpayer’s use of ag in computing its tax_reserves for annuities issued before date is impermissible under sec_807 of the internal_revenue_code facts taxpayer is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code and is subject_to the tax imposed by sec_801 taxpayer is the principal subsidiary of holding which in turn is a subsidiary of parent during the taxable years involved taxpayer joined with parent and other eligible life_insurance_company members of parent’s consolidated_group in filing a life nonlife consolidated_return pursuant to sec_1504 and sec_1_1502-76 of the income_tax regulations taxpayer issues annuities to x the national association of insurance commissioners naic adopted actuarial guideline determining minimum commissioners’ annuities reserve_valuation method carvm reserves for individual annuity_contracts ag which took effect on date for all contracts issued on or after date for year sec_1 and in computing its end of the year life_insurance_reserves for annuity_contracts issued prior to date taxpayer implemented the changes which had been set forth by the naic in ag prior to the issuance of ag taxpayer used plan y valuation rates for all of its annuity products in an attempt to comply with ag taxpayer changed to plan z valuation rates for certain products where the policyholder could receive the full annuity value without reduction if received in periodic_payments over a time period of at least three years prior to ag taxpayer held constant interest rates throughout the deferred period of the policy after ag was enacted taxpayer began using different valuation interest rates when different assumed annuitization dates affected the estimated duration in addition after ag33 was enacted taxpayer began to consider partial annuitization and withdrawal tam-165476-02 scenarios in the calculation of the greatest present_value of future_benefits taxpayer’s reserve strengthening represented the company’s application of the changes necessary to comply with the guidance provided in ag and the changes were applied for both statutory accounting and tax_accounting purposes applicable law and analysis sec_807 provides that other than for purposes of sec_816 relating to qualification as a life_insurance_company the amount of the life_insurance_reserve with respect to any contract is the greater of i the net_surrender_value of the contract or ii the reserve determined under sec_807 at no time may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining statutory_reserves sec_807 provides in part that the reserve for any contract must be determined using the tax_reserve_method applicable to that type of contract the tax_reserve_method applicable to annuity_contracts is the carvm commissioners’ annuities reserve_valuation method prescribed by the naic under sec_807 the carvm to be used for a particular contract is that which is in effect on the date of the issuance of the contract the legislative_history of sec_807 confirms congressional intent that with one exception specifically provided for in that legislative_history an actuarial guideline be applied only to contracts issued after the guideline took effect see h_r conf_rep no 98th cong 2d sess 1984_2_cb_1052 h_r rep no 99th cong 1986_3_cb_945 s rep no 99th cong 2d sess 1986_3_cb_964 accordingly we conclude that because ag was not in effect on the date_of_issuance of the annuities taxpayer may not use ag in determining the tax_reserves for those annuities caveats a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
